Citation Nr: 0611921	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  01-07 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to a compensable rating for a headache 
disorder.

2.	Entitlement to service connection for left ear hearing 
loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1998 to June 2000.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2000 
rating decision of the Newark, New Jersey Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, granted service connection and a noncompensable rating 
for headaches, effective June 7, 2000.  In December 2004, a 
Travel Board hearing was held before the undersigned.  A 
transcript of this hearing is of record.  In May 2005 these 
matters were remanded fro further development.

The issue of service connection for left ear hearing loss is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action on his part is required.


FINDINGS OF FACT

1.  Prior to September 20, 2005, the veteran is not shown to 
have had characteristic prostrating migraine attacks 
averaging one in two months over several months, or 
approximating such frequency and severity.

2.  On September 20, 2005, the VA medical examiner found the 
veteran had prostrating headaches about ten to fifteen times 
a month.





CONCLUSION OF LAW

The veteran's service connected headache disorder warrants 
"staged" ratings of 0 percent prior to September 20, 2005, 
and 30 percent rating from that date.  38 U.S.C.A. §§ 1155, 
5107  (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.124a, Code 8100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  A May 2004 letter explained 
the evidence necessary to substantiate his claim for an 
increased rating, the evidence VA was responsible for 
providing and the evidence he was responsible for providing.  
While he did not receive complete notice as outlined by the 
U.S. Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3,  2006) prior to the initial rating 
decision, May 2004 and May 2005 letters provided him with 
content complying notice regarding the rating of the 
disability prior to the readjudication of his claim.  
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
While he has not been given adequate notice regarding 
effective dates of awards, it would be unconscionable to 
delay the favorable decision being made herein to insure 
technical compliance with notice provisions.  The decision 
below grants what the veteran seeks, and he is not prejudiced 
by the award.  Notably, the May 2005 letter asked the veteran 
to submit or identify any additional evidence or information 
to support his claim and has not done so.  Presumably, there 
is no evidence outstanding that might entitle him to an 
earlier effective date for the "staged" increased rating 
granted below.  He is not prejudiced by any defect in notice 
as he has had full opportunity to supplement the record and 
participate in the adjudicatory process.  Finally, it is not 
alleged (by the veteran or his representative) that notice in 
this case was less than adequate.  

The veteran's pertinent treatment records have been secured.  
The RO arranged for several VA neurological examinations.  He 
has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is also met.  Accordingly, 
the Board will address the merits of the claim.

B.	Factual Background

On August 2000 VA examination, the veteran reported he had 
been experiencing headaches for three months.  The headaches 
usually began frontotemporally on the right side, but would 
involve his entire head about 10 percent of the time.  He 
described the pain as beginning acutely and arising with no 
warning; consisting of general pressure with occasional 
throbbing; and causing his head to feel like it was in a 
vice.  High pitched noises would bother him.  The headaches 
lasted anywhere from ten minutes to an hour. and occurred on 
a daily basis, usually about two or three times a day.  They 
were not characterized by nausea, vomiting, or sensitivity to 
light.  He took Tylenol, but it did not alleviate the pain.  
A March 1999 MRI was normal.  The diagnosis was paroxysmal 
hemicrania; the examiner noted that the headaches did not 
have typical characteristics of cluster headaches.  
On December 2001 VA examination, the veteran reported his 
headaches occurred on a daily basis, averaging two a day.  
His description of the headaches was similar to that in 
August 2000, but also included a pain rating of 5 - 7 on a 
scale of 10.  The diagnosis was hemicrania, and the examiner 
noted that the severity of the pain might have decreased 
since the initial August 2000 evaluation.

At the December 2004 hearing, the veteran testified that he 
got headaches every day; that he was not receiving treatment 
for his headaches, but that he took Tylenol once or twice a 
day for the pain; that if a headache began while he was at 
work, he would have to sit down and relax for a while; and 
that a headache usually lasted anywhere from five to twenty 
minutes, with the pain scale being at least a five out of 
ten.  He noted the headaches affected his job as a 
maintenance worker because, about two to three times a day, 
he would have to stop what he was doing until his headache 
subsided.  

On September 20, 2005 VA examination, the veteran reported 
having headaches for the past five years, and that he 
sometimes had them two to three times a day or four to five 
times a week.  The headaches usually lasted from several 
hours to an entire day and were of an intense throbbing 
nature of 8 or 9 on a pain scale of 10:

The headaches are associated with visual 
blurring, nausea, and vomiting, and also he has 
photophobia and phonophobia.  The patient takes 
routine pain medications for headaches which help 
to some extent, but he continues to have the 
headaches.  According to the patient when he gets 
the headache, he has to take rest in a dark room 
or sit down and wait until the headache goes 
away.  The headaches could occur also at his 
employment or work place where he has to take 
some time off for the headaches.  It can affect 
his employment to some extent, but most of the 
time he can complete his work at the job place.

After reviewing the claims file and examining the veteran, 
the examiner concluded the veteran had recurrent migraine 
headaches that they were prostrating at times and could 
affect his employment capabilities when they were severe.
In a November 2005 addendum, the VA examiner provided a 
further opinion regarding the veteran's headaches (based on 
his September 2005 exam findings):

The patient gets moderately severe migraine 
headache attacks which are prostrating at times 
and can affect his job and employment 
capabilities when the headaches can become 
moderately severe.  This can happen about 10 - 15 
times per month which can affect his employment 
capabilities about 10 - 15 times per month, and 
the headaches are prostrating about 10 - 15 times 
per month.

C.	Legal Criteria

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Under Code 8100, migraine headaches resulting in 
characteristic prostrating attacks averaging one in two 
months over the last several months warrant a 10 percent 
rating.  Migraines resulting in characteristic prostrating 
attacks occurring on an average once a month over the last 
several months warrant a 30 percent rating.  Migraines with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent rating.  38 C.F.R. § 4.124a.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

D.	Analysis

At the outset, it is noteworthy that this is an appeal from 
the initial rating assigned with the grant of service 
connection, and that "staged" ratings are for 
consideration.  On close review of the evidentiary record, 
the Board finds that a noncompensable rating for a headache 
disorder is warranted prior to September 20, 2005, and that a 
30 percent rating is warranted from that date.

Prior to September 20, 2005, the medical evidence on file 
included, in pertinent part, complaints of daily headaches 
lasting anywhere from ten minutes to an hour and usually 
occurring two to three times a day, an August 2000 diagnosis 
of paroxysmal hemicrania, and a December 2001 notation that 
the severity of the veteran's headaches might have decreased 
since the August 2000 VA examination.  The veteran reported 
his headaches were exemplified by a general pressure with 
occasional throbbing and that high pitched noises bothered 
him.  Applying the pertinent legal criteria to the facts 
summarized above, the Board finds the findings do not reflect 
characteristic prostrating attacks averaging one in two 
months over the last several months (or approximating such 
severity) prior to the VA examination on September 20, 2005.  
Thus, a preponderance of the evidence is against a 
compensable rating under Code 8100 prior to the date of that 
examination.  

On VA examination on September 20, 2005, the veteran reported 
that his daily headaches usually lasted for several hours to 
an entire day and that on a pain scale of 10 they were an 8 
or 9.  He also stated they were accompanied by visual 
blurring, nausea, vomiting, photophobia, and phonophobia.  He 
indicated he would have to sit down in a dark room and wait 
until the headache went away.  Thus, his headaches were 
affecting his employment as he would have to stop working 
until they subsided (but he would usually complete his work).  
The diagnosis was recurrent migraine headaches, and the 
examiner noted that they were prostrating at times and 
affected the veteran's ability to perform his job when they 
were severe.  In a November 2005 addendum, the VA examiner 
clarified his findings from the September 2005 exam to opine 
that the veteran's migraine headaches were moderately severe, 
prostrating, and affected his job about 10 - 15 times a 
month.  It is notable that the VA examiner's report and 
addendum reflects a thorough review of the claims file, 
extensive questioning of the veteran regarding his symptoms 
(and notation of those shown in the record), and an 
explanation of the rationale for his opinions.  Based on his 
examination and record review, the VA examiner found the 
veteran's accounts of his headache disorder were consistent 
with the disability picture presented.  Thus, as of September 
20, 2005, there is competent medical evidence that the 
veteran had characteristic prostrating attacks that occurred 
on an average of once a month over the last several months.  
While the veteran testified at the December 2004 hearing that 
his headaches caused prostrating attacks and affected his 
employment, prior to September 20, 2005, there was no 
competent (medical) evidence corroborating that the headaches 
were of such nature/severity. 

The record does not show that the veteran's migraine headache 
disorder is manifested by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability (the veteran reported he usually did 
not have problems completing his work).  Consequently, the 
record does not show that the headaches are of sufficient 
severity to warrant a still higher, 50 percent, rating.    

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
While the veteran contends he has to stop work until his 
headaches subside, there is no objective evidence in the 
record of 'marked' interference with employment or frequent 
hospitalizations due to the headaches, or other factors of 
like gravity which would suggest that referral for 
extraschedular consideration is indicated.  See 38 C.F.R. 
§ 3.321.


ORDER

A 30 percent "staged" rating is granted for the veteran's 
service connected headache disorder, effective from September 
20, 2005, and subject to the regulations governing payment of 
monetary awards.


REMAND

This case was previously remanded by the Board for the RO to 
"obtain the reports of the veteran's 2004 audiometry for 
hearing aid at Ryan VA hospital (and of any other VA 
audiometry since December 2001)."  He was to be scheduled 
for an audiological evaluation if the records suggested left 
ear hearing loss.  The record does not contain the 2004 Ryan 
VA audiometry results and there is no evidence that the RO 
attempted to obtain them or that they are unavailable.  While 
the RO did arrange for a VA audiological evaluation, the 
results were inconclusive and no audiometry was reported or 
opinion provided:  "Pure tone test results and speech 
reception thresholds were in poor agreement.  No opinion and 
no statement can be made regarding [the] veteran's hearing 
loss at this time without reliable and consistent test 
results."  A remand by the Board confers on the appellant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Since the previous remand's request to obtain VA audiometry 
studies was not completed and since the results of the VA 
examination were inconclusive, leaving the evidence exactly 
as it was prior to the Board's remand, a further remand for 
such development is necessary.

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (Vet. 
App. Mar. 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but was not notified of the criteria for establishing a 
disability rating or effective dates of awards.  Since the 
case is being remanded anyway, the RO will have the 
opportunity to correct the notice deficiencies.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the veteran notice 
regarding the rating of hearing loss and 
effective date of any award as outlined by 
the Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The RO should obtain the reports of 
the veteran's 2004 audiometry for hearing 
aids at Ryan VA hospital (and of any other 
VA audiometry since December 2001).

3. If reports of any audiometry obtained 
pursuant to the request above suggest the 
veteran may have a left ear hearing loss 
disability, the RO should arrange for a VA 
audiological evaluation (with audiometric 
studies) to ascertain whether he currently 
has a left ear hearing loss disability by 
VA standards and, if so, whether such 
disability, as likely as not, resulted 
from an event or injury (including 
acoustic trauma) in service.  The 
veteran's claims folder must be made 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.  The examiner should explain 
the rationale for any opinion given.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


